Name: Commission Regulation (EC) NoÃ 634/2008 of 27Ã June 2008 laying down the reduced agricultural components and the additional duties applicable to imports into the Community of certain goods containing milk products covered by Council Regulation (EC) NoÃ 3448/93 from Switzerland
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce;  international trade;  Europe;  trade;  EU finance;  European construction;  agri-foodstuffs
 Date Published: nan

 4.7.2008 EN Official Journal of the European Union L 176/3 COMMISSION REGULATION (EC) No 634/2008 of 27 June 2008 laying down the reduced agricultural components and the additional duties applicable to imports into the Community of certain goods containing milk products covered by Council Regulation (EC) No 3448/93 from Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 7 thereof, Whereas: (1) By the Agreement between the European Community and the Swiss Confederation (2) of 26 October 2004 (hereinafter the Agreement) Protocol 2 to the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972 was replaced by a new Protocol 2 concerning certain processed agricultural products. In implementation of this Protocol, the EC-Switzerland Joint Committee, by its Decision No 1/2008 (3), has amended the domestic reference prices from 1 February 2008. (2) Consequently it is necessary to lay down the agricultural components and the additional duties applicable from 1 February 2008 for certain products containing milk products and imported from Switzerland to the Community. (3) Since the Agreement is applicable from 1 February 2008, the measures provided for in this Regulation should apply from the same date, HAS ADOPTED THIS REGULATION: Article 1 The reduced agricultural components and the additional duties applicable from 1 February 2008 to the imports of certain goods containing milk products covered by Table 1 of Annex B to Regulation (EC) No 3448/93 from Switzerland are set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 February 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 23, 26.1.2005, p. 19. (3) OJ L 69, 13.3.2008, p. 34. ANNEX Agricultural components (per 100 kilograms net weight) to be levied from 1 February 2008, on imports into the Community from Switzerland PART 1 CN Code EUR/100 kg 0403 10 51 83,2 0403 10 53 35,32 0403 10 59 34,94 0403 10 91 7,49 0403 10 93 6,66 0403 10 99 6,66 0403 90 71 83,2 0403 90 79 34,94 0403 90 91 7,49 0403 90 93 6,66 0403 90 99 6,66 0405 20 10 (1) 0405 20 30 (1) 1806 20 10 (1) 1806 20 30 (1) 1806 20 50 (1) 1806 20 70 (1) 1806 20 80 (1) 1806 20 95 (1) 1806 31 00 (1) 1806 32 10 (1) 1806 32 90 (1) 1806 90 11 (1) 1806 90 19 (1) 1806 90 31 (1) 1806 90 39 (1) 1806 90 50 (1) 1806 90 60 (1) 1806 90 70 (1) 1806 90 90 (1) 1901 10 00 (1) 1901 20 00 (1) 1901 90 99 (1) 1904 20 10 (1) 1905 31 11 (1) 1905 31 30 (1) 1905 31 91 (1) 1905 31 99 (1) 1905 40 10 (1) 1905 40 90 (1) 1905 90 30 (1) 1905 90 45 (1) 1905 90 55 (1) 1905 90 60 (1) 1905 90 90 (1) 2004 10 91 (1) 2005 20 10 (1) 2101 12 98 (1) 2101 20 98 (1) 2105 00 10 8,32 2105 00 91 8,12 2105 00 99 12,36 2106 10 20 (1) 2106 10 80 (1) 2106 90 92 (1) 2106 90 98 (1) PART 2 Additional Code EUR/100 kg 7000 0 7001 0 7002 0 7003 0 7004 0 7005 0 7006 0 7007 0 7008 0 7009 0 7010 0 7011 0 7012 0 7013 0 7015 0 7016 0 7017 0 7020 11,65 7021 11,65 7022 11,65 7023 11,65 7024 11,65 7025 11,65 7026 11,65 7027 11,65 7028 11,65 7029 11,65 7030 11,65 7031 11,65 7032 11,65 7033 11,65 7035 11,65 7036 11,65 7037 11,65 7040 34,94 7041 34,94 7042 34,94 7043 34,94 7044 34,94 7045 34,94 7046 34,94 7047 34,94 7048 34,94 7049 34,94 7050 34,94 7051 34,94 7052 34,94 7053 34,94 7055 34,94 7056 34,94 7057 34,94 7060 62,4 7061 62,4 7062 62,4 7063 62,4 7064 62,4 7065 62,4 7066 62,4 7067 62,4 7068 62,4 7069 62,4 7070 62,4 7071 62,4 7072 62,4 7073 62,4 7075 62,4 7076 62,4 7077 62,4 7080 121,47 7081 121,47 7082 121,47 7083 121,47 7084 121,47 7085 121,47 7086 121,47 7087 121,47 7088 121,47 7090 121,47 7091 121,47 7092 121,47 7095 121,47 7096 121,47 7100 0 7101 0 7102 0 7103 0 7104 0 7105 0 7106 0 7107 0 7108 0 7109 0 7110 0 7111 0 7112 0 7113 0 7115 0 7116 0 7117 0 7120 11,65 7121 11,65 7122 11,65 7123 11,65 7124 11,65 7125 11,65 7126 11,65 7127 11,65 7128 11,65 7129 11,65 7130 11,65 7131 11,65 7132 11,65 7133 11,65 7135 11,65 7136 11,65 7137 11,65 7140 34,94 7141 34,94 7142 34,94 7143 34,94 7144 34,94 7145 34,94 7146 34,94 7147 34,94 7148 34,94 7149 34,94 7150 34,94 7151 34,94 7152 34,94 7153 34,94 7155 34,94 7156 34,94 7157 34,94 7160 62,4 7161 62,4 7162 62,4 7163 62,4 7164 62,4 7165 62,4 7166 62,4 7167 62,4 7168 62,4 7169 62,4 7170 62,4 7171 62,4 7172 62,4 7173 62,4 7175 62,4 7176 62,4 7177 62,4 7180 121,47 7181 121,47 7182 121,47 7183 121,47 7185 121,47 7186 121,47 7187 121,47 7188 121,47 7190 121,47 7191 121,47 7192 121,47 7195 121,47 7196 121,47 7200 17,05 7201 17,05 7202 17,05 7203 17,05 7204 17,05 7205 17,05 7206 17,05 7207 17,05 7208 17,05 7209 17,05 7210 17,05 7211 17,05 7212 17,05 7213 17,05 7215 17,05 7216 17,05 7217 17,05 7220 17,05 7221 17,05 7260 25,08 7261 25,08 7262 25,08 7263 25,08 7264 25,08 7265 25,08 7266 25,08 7267 25,08 7268 25,08 7269 25,08 7270 25,08 7271 25,08 7272 25,08 7273 25,08 7275 25,08 7276 25,08 7300 19,62 7301 19,62 7302 19,62 7303 19,62 7304 19,62 7305 19,62 7306 19,62 7307 19,62 7308 19,62 7309 19,62 7310 19,62 7311 19,62 7312 19,62 7313 19,62 7315 19,62 7316 19,62 7317 19,62 7320 19,62 7321 19,62 7360 25,08 7361 25,08 7362 25,08 7363 25,08 7364 25,08 7365 25,08 7366 25,08 7367 25,08 7368 25,08 7369 25,08 7370 25,08 7371 25,08 7372 25,08 7373 25,08 7375 25,08 7376 25,08 7378 25,08 7400 22,68 7401 22,68 7402 22,68 7403 22,68 7404 22,68 7405 22,68 7406 22,68 7407 22,68 7408 22,68 7409 22,68 7410 22,68 7411 22,68 7412 22,68 7413 22,68 7415 22,68 7416 22,68 7417 22,68 7420 22,68 7421 22,68 7460 58,24 7461 58,24 7462 58,24 7463 58,24 7464 58,24 7465 58,24 7466 58,24 7467 58,24 7468 58,24 7470 58,24 7471 58,24 7472 58,24 7475 58,24 7476 58,24 7500 19,78 7501 19,78 7502 19,78 7503 19,78 7504 19,78 7505 19,78 7506 19,78 7507 19,78 7508 19,78 7509 19,78 7510 19,78 7511 19,78 7512 19,78 7513 19,78 7515 19,78 7516 19,78 7517 19,78 7520 19,78 7521 19,78 7560 54,08 7561 54,08 7562 54,08 7563 54,08 7564 54,08 7565 54,08 7566 54,08 7567 54,08 7568 54,08 7570 54,08 7571 54,08 7572 54,08 7575 54,08 7576 54,08 7600 41,6 7601 41,6 7602 41,6 7603 41,6 7604 41,6 7605 41,6 7606 41,6 7607 41,6 7608 41,6 7609 41,6 7610 41,6 7611 41,6 7612 41,6 7613 41,6 7615 41,6 7616 41,6 7620 41,6 7700 31,62 7701 31,62 7702 31,62 7703 31,62 7705 31,62 7706 31,62 7707 31,62 7708 31,62 7710 31,62 7711 31,62 7712 31,62 7715 31,62 7716 31,62 7720 0 7721 0 7722 0 7723 0 7725 0 7726 0 7727 0 7728 0 7730 0 7731 0 7732 0 7735 0 7736 0 7740 0 7741 0 7742 0 7745 0 7746 0 7747 0 7750 0 7751 0 7758 0 7759 0 7760 0 7761 0 7762 0 7765 0 7766 0 7768 11,65 7769 11,65 7770 0 7771 0 7778 34,94 7779 34,94 7780 0 7781 0 7785 0 7786 0 7788 62,4 7789 62,4 7798 0 7799 0 7800 173,06 7801 173,06 7802 173,06 7805 173,06 7806 173,06 7807 173,06 7808 173,06 7809 173,06 7810 173,06 7811 173,06 7818 34,94 7819 34,94 7820 173,06 7821 173,06 7822 173,06 7825 173,06 7826 173,06 7827 173,06 7828 173,06 7829 173,06 7830 173,06 7831 173,06 7838 25,08 7840 0 7841 0 7842 0 7843 0 7844 0 7845 0 7846 0 7847 0 7848 0 7849 0 7850 0 7851 0 7852 0 7853 0 7855 0 7856 0 7857 0 7858 0 7859 0 7860 0 7861 0 7862 0 7863 0 7864 0 7865 0 7866 0 7867 0 7868 0 7869 0 7870 0 7871 0 7872 0 7873 0 7875 0 7876 0 7877 0 7878 0 7879 0 7900 0 7901 0 7902 0 7903 0 7904 0 7905 0 7906 0 7907 0 7908 0 7909 0 7910 0 7911 0 7912 0 7913 0 7915 0 7916 0 7917 0 7918 0 7919 0 7940 0 7941 0 7942 0 7943 0 7944 0 7945 0 7946 0 7947 0 7948 0 7949 0 7950 0 7951 0 7952 0 7953 0 7955 0 7956 0 7957 0 7958 0 7959 0 7960 0 7961 0 7962 0 7963 0 7964 0 7965 0 7966 0 7967 0 7968 0 7969 0 7970 0 7971 0 7972 0 7973 0 7975 0 7976 0 7977 0 7978 0 7979 0 7980 0 7981 0 7982 0 7983 0 7984 0 7985 0 7986 0 7987 0 7988 0 7990 0 7991 0 7992 0 7995 0 7996 0 (1) See Part 2